DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Upon further review, Examiner found that other 112 rejections should have been made for claim 30.  Therefore, this office action will be Non-Final.  

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-30 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claims 25-27 recite “control means” but does not each or disclose the actual structure of said control means.  This amounts to a new mater because Applicant has not shown possession of the claimed structure.  
Claim 37 is rejected for the same reasons as claim 19 above, since it recites recites “actuation means”.
Claims 19-30 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites in lines 3-5, “…said transfer drum being provided with cutting means thereon, which are distributed around a lateral surface of the transfer drum and can be activated on command by respective actuation means,”.  Applicant does not teach or disclose the actual structure of said actuation means for moving the cutting means into a cutting and non-cutting position.  This makes the claim indefinite since it potentially covers all of the known and unknown actuation means in the art and leaves the boundaries of the claimed undefined.  

Claim 29 recites, “…said transfer drum having a diameter such that the length of each one of the divisions is equal to the length of each label that is present on said ribbon plus a space that is substantially equal to the space that is present between the blade of one of the cutting means and the bottom of the seat of the corresponding adhesive bonding region.”  Since the diameter/size of the transfer drum is dependent upon a material worked upon it is unclear whether utilizing a label material of a different size would still infringe upon the claimed invention and therefore makes the claim indefinite. 
The term “substantially” in claim 29 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of a distance would not be considered “substantially” equal to that of the space between the blade and a recited adhesive area.  
Claim 29 recites the limitation "seat" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 is rejected for the same reasons as claim 19 above since it recites “actuation means”. 



Claim Rejections - 35 USC § 102
Claim 29 recites the limitation "seat" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 28 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otruba et al. (US 20010017181).
As to claim 19, Otruba discloses a labeling apparatus (Abstract).  Otruba discloses that the apparatus comprises of:  A transfer drum 100 fed by an unwinding assembly 30; wherein cutting blades 152 are provided around the drum, each with its own actuation means 130, 170; wherein an adhesive roller 92 is placed such that it may apply adhesive after the cutting means has cut a label from a material fed by the 
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Otruba contains all of the structural limitations of claim 19.
As to claim 28, the apparatus of claim 19 is taught as seen above.  Otruba discloses that the cutting means comprises of a blade 152 (Id.).
Claim 37 is rejected for substantially the same reasons as claim 19 above.  Otruba discloses that the transfer drum has holes 106, 108 in its surface for forced suction to occur (Fig. 3 and 4). 




Claim Rejections - 35 USC § 103

Claims 20-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otruba et al. (US 20010017181) in view of Hoffmann et al. (US 4632721).
As to claim 20, the apparatus of claim 19 is taught as seen above.  Hoffman discloses a labeling apparatus with a transfer drum with cutters (Abstract; Fig. 1).  Hoffman discloses that the transfer drum is provided with a plurality of adhesive bonding regions/pads 16, distributed at mutually spaced apart points around said drum, which are capable of retracting and moving in relief within the surface of the drum (Fig. 2 below; C2, L45-55).  Hoffman teaches that these pads are retracted during cutting and extended during glue application (C2, L5-33).  Hoffman teaches that retractable adhesive portions allow for the operation flexibility to apply glue to a label material on portions of the label only when desired due to extending the adhesive portions when required (Id.; C1, L23-40).  It would have been obvious to modify the apparatus of Otruba with the extensible/retractable adhesive portions/pads and would have been motivated to do so because Hoffman teaches that this allows for operational flexibility with the apparatus to apply adhesive only when desired.   


    PNG
    media_image1.png
    617
    814
    media_image1.png
    Greyscale




	As to claims 21 and 22, the apparatus of claim 20 is taught as seen above.  Hoffman discloses that the adhesive areas comprise of at least pairs of resting contact surfaces for holding onto a label with a seat/orifice/perforation extending towards the rotational axis of the drum so as to allow a vacuum to be enacted upon the adhesive area surface and hold a desired material (Fig. 2 below).

    PNG
    media_image2.png
    654
    459
    media_image2.png
    Greyscale

As to claims 23 and 24, the apparatus of claim 20 is taught as seen above. Hoffman discloses that the cutting means are associated with an adhesive bonding region wherein said region is ahead of the cutting means along the direction of rotation of the drum (Id.).
	As to claims 25-27, Otruba discloses that the apparatus has a computerized controller for controlling the components of the apparatus (paragraph 65), which would be capable of performing the recited method limitations.  
	As to claim 29, the apparatus of claim 19 is taught as seen above.  The drum in the apparatus of the above references as combined has divisions such that each would Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	As to claim 30, the apparatus of claim 25 is taught as seen above.  Otruba discloses that the apparatus has a sensor for detecting the presence of containers on a conveyor (paragraph 86) so that the controller may control the apparatus to move the adhesive roller into and out of position for applying adhesive to the label material as needed.    

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues that none of the prior art teaches or disclosed retractable/actuated cutting means on the transfer drum as currently claimed.  This argument is not persuasive since, as seen in the rejection above, Otruba discloses a transfer drum with actuated blades which extend to cut a label of a desired length.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE R KOCH/Primary Examiner, Art Unit 1745